Citation Nr: 1620108	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection to headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1958 to September 1961 and from January 1963 to April 1981, with service in Vietnam from March 1970 to February 1971.  His awards and decorations include the Combat Infantryman Badge and the Bronze Star Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran provided testimony at a Travel Board hearing before an Acting Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the VBMS file.  In December 2012, the Veteran has indicated he does not want a new hearing on this matter notwithstanding the fact that he is entitled to one.

In December 2015, the Board remanded the matter to the AOJ for evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  A review of the documents in Virtual VA reveals documents which are irrelevant to the issues on appeal or are duplicative of the record contained in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for additional development.  The February 2016 addendum opinion did not answer the question posed by the December 2015 Board remand.  The remand directed the examiner to address the Veteran's lay assertions of continuous headache symptoms since service discharge various STRs.  The VA examiner found that there was no documentation of headaches.  But a May 1979 STR notes that the Veteran complained of headaches with other symptoms.  An opinion or examination based on inaccurate factual premises has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Considering the foregoing, the Board finds that a new examination is warranted in this case so as to have a fuller account of the Veteran's history of his headaches addressed by a new VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After the above development is accomplished, schedule the Veteran for appropriate VA examination by a different examiner than provided the February 2015 examination, if possible.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches had their onset in, or are otherwise related to, active service.  

In providing an opinion, the examiner must address the following:  1) the Veteran's lay assertions of continuous headache symptoms since discharge from service; 2) September 1958 "Report of Medical History" wherein the Veteran reported that he severe and frequent headaches and the clinician further reported that these headaches were rare; 3) the Veteran's May 1979 STR which documents a complaint of headaches in service; 4) STRs dated in August 1961, May 1976, September 1980, and February 1981, in which the Veteran denied a history of heartaches; 5) a June 1981 VA examination; 6) an April 2006 TRICARE record and June 2007 VA record noted no headaches; 7) an August 2007 VA Agent Orange screen noted a denial of headaches.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




